Exhibit 10.2

 

Execution Copy

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

This NONSTATUTORY STOCK OPTION AGREEMENT (this “Agreement”), dated as of January
5, 2012  (the “Effective Date”), is made by and between DJO Global, Inc., a
Delaware corporation (the “Company”), and Mike S. Zafirovski (the “Optionee”).

 

WHEREAS, the Company desires to grant the Optionee a nonqualified stock option
in recognition of the Optionee’s service to the Company and to further align the
Optionee’s interests with those of the Company’s stockholders.

 

NOW THEREFORE, the parties to this Agreement, hereby agree as follows:

 

1.                                              Certain Definitions.
 Capitalized terms used, but not otherwise defined, in this Agreement will have
the meanings given to such terms in the Company’s 2007 Incentive Stock Plan (the
“Plan”).  As used in this Agreement:

 

(a)                                      “Board” means the Board of Directors of
the Company.

 

(b)                                     “Blackstone” means each of Blackstone
Capital Partners V L.P. a Cayman Islands limited partnership, Blackstone Family
Investment Partnership V L.P., a Cayman Islands limited partnership, Blackstone
Family Investment Partnership V-A L.P., a Cayman Islands limited partnership,
Blackstone Participation Partnership V L.P., a Cayman Islands limited
partnership and each of their respective Affiliates.

 

(c)                                      “Change in Control” means (i) the sale
or disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Company to any “person” or “group” (as
such terms are defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
other than a sale or disposition where Blackstone retains all or substantially
all of the assets of the Company, or (ii) any person or group, other than
Blackstone, is or becomes the ‘beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than 50% of the
total voting power of the voting stock of the Company, including by way of
merger, consolidation or otherwise (other than an offering of stock to the
general public through a registration statement filed with the Securities and
Exchange Commission); or (iii) the approval by the stockholders of the Company
of a plan of complete liquidation of the Company.

 

(d)                                     “Code” means the Internal Revenue Code
of 1986, as amended.

 

(e)                                      “Company” has the meaning specified in
the introductory paragraph of this Agreement or its successors; provided, that
to the extent that any class of equity securities of a member of the Company’s
controlled group becomes publicly traded on an established securities market,
the term “Company” shall be deemed to refer to such publicly traded entity.

 

(f)                                        “Compensation Committee” means the
Compensation Committee of the Board.

 

(g)                                     [Reserved]

 

(h)                                     “Disability” shall mean the Optionee is
disabled as determined under Section 409A(a)(2)(C) of the Code.

 

(i)                                         “Fair Market Value” has the meaning
specified in the Plan, except as expressly set forth herein.

 

(j)                                         “First Market Return Tranche” has
the meaning specified in Section 2 of this Agreement.

 

(k)                                      “Good Reason” shall mean a material
reduction in the Optionee’s compensation as Chairman of the Board of the Company
below the amount of compensation in effect on the date of this Agreement which
is not cured within thirty (30) days following the Company’s or its
subsidiary’s, as applicable, receipt of written notice from such Optionee
describing the event constituting Good Reason.

 

--------------------------------------------------------------------------------


 

(l)                                         “MOIC” shall mean the multiple of
Blackstone’s aggregate invested equity capital in the Company since its initial
investment in the Company through the date of determination as determined by the
Board based on an analysis provided by the Company’s management and based on the
applicable sale price of Blackstone’s aggregate investment in the Company taking
into account all dividends, distributions, and other proceeds received by
Blackstone, but excluding any fees paid to Blackstone pursuant to that certain
Monitoring Agreement by and between the Company and Blackstone dated November 3,
2006, as amended from time to time, or any successor thereto, and based on the
assumption that all shares available for or subject to award under the Plan are
outstanding shares of Company common stock.  The Company hereby represents that
the invested capital on the date hereof equals $792 million.

 

(m)                                   “Option” has the meaning specified in
Section 2 of this Agreement.

 

(n)                                     “Option Price” has the meaning specified
in Section 2 of this Agreement.

 

(o)                                     “Option Shares” has the meaning
specified in Section 2 of this Agreement.

 

(p)                                     “Second Market Return Tranche” has the
meaning specified in Section 2 of this Agreement.

 

(q)                                     “Stockholders Agreement” shall mean that
certain stockholders agreement applicable to the Optionee, as amended from time
to time.

 

(r)                                        “Termination for Cause” shall mean
the termination by the Company of Optionee’s status as Chairman of the Board of
the Company as a result of (i) the Optionee’s willful and continued failure to
substantially perform Optionee’s duties (other than any such failure resulting
from the Optionee’s Disability or any such failure subsequent to the Optionee
being delivered notice of the Company’s intent to terminate the Optionee as
Chairman of the Board without Cause), (ii) conviction of, or a plea of nolo
contendere to, (A) a felony (other than traffic-related) under the laws of the
United States or any state thereof or any similar criminal act in a jurisdiction
outside the United States or (B) a crime involving moral turpitude that could be
injurious to the Company or its reputation, (iii) the Optionee’s willful
malfeasance or willful misconduct which is materially and demonstrably injurious
to the Company, or (iv) any act of fraud by the Optionee in the performance of
the Optionee’s duties.

 

2.                                              Grant of Stock Option.  Subject
to and upon the terms, conditions, and restrictions set forth in this Agreement
and in the Plan, the Company has granted to Optionee an option (the “Option”) to
purchase 303,767 shares of the Company’s common stock (the “Option Shares”) at a
price (the “Option Price”) of $16.46 per share, which is the Fair Market Value
per share on the Effective Date.  The Option may be exercised from time to time
in accordance with the terms of this Agreement.  Subject to adjustment as
hereinafter provided, (a) 101,256 of the Option Shares constitute the
“Time-Based Tranche”, (b) 101,256 of the Option Shares constitute the First
Market Return Tranche, and (c) 101,255 of the Option Shares constitute the
Second Market Return Tranche.

 

3.                                              Term of Option.  The term of the
Option shall commence on the Effective Date and, unless earlier terminated in
accordance with Section 7 hereof, shall expire ten (10) years from the Effective
Date.

 

4.                                              Right to Exercise.  Unless
terminated as hereinafter provided, the Option shall become exercisable only as
follows:

 

(a)                                      The Option Shares in the Time-Based
Tranche shall become vested and exercisable in increments of 33 1/3% each on the
first through third anniversary dates of the Effective Date, provided the
Optionee continues to serve as Chairman of the Board of the Company as of the
applicable anniversary date.  In addition, if the Optionee is terminated as
Chairman of the Board by the Company without Cause or by the Optionee for Good
Reason prior to the third anniversary of the Effective Date, then an additional
number of Option Shares in the Time-Based Tranche shall become vested and
exercisable upon such termination, with the number equal to the product (rounded
down to the nearest whole number) of (x) Option Shares scheduled to vest on the
next anniversary date of the Effective Date multiplied by (y) a fraction (not to
exceed 1.0), the numerator of which is the number of days elapsed between the
most recent anniversary date (or, if there has been no anniversary date, the
Effective Date) and the applicable termination date and the denominator of which
shall be 365.

 

--------------------------------------------------------------------------------


 

(b)                                     The Option Shares in the First Market
Return Tranche shall become vested and exercisable on such date, if any, prior
to the expiration of the term hereof, that both of the following two conditions
are satisfied:  (i)  Blackstone shall have disposed of some or all of its
holdings of common stock in the Company; and (ii) Blackstone shall have realized
a MOIC in the Company of at least 2.25 times.

 

(c)                                      The Option Shares in the Second Market
Return Tranche shall become vested and exercisable on such date, if any, prior
to the expiration of the term hereof, that both of the following two conditions
are satisfied:  (i)  Blackstone shall have disposed of some or all of its
holdings of common stock in the Company; and (ii) Blackstone shall have realized
a MOIC in the Company of at least 2.50 times.

 

(d)                                     Notwithstanding the foregoing, the
unvested Option Shares of the Time-Based Tranche granted hereby shall become
immediately exercisable upon the occurrence of a Change in Control if Optionee
remains as Chairman of the Board of the Company until the date of the
consummation of such Change in Control.

 

(e) The Optionee shall be entitled to the privileges of ownership with respect
to Option shares purchased and delivered to Optionee upon the exercise of all or
part of this Option, subject to Section 8 hereof.

 

5.                                              Option Nontransferable.  The
Optionee may not transfer or assign all or any part of the Option other than by
will or by the laws of descent and distribution.  This Option may be exercised,
during the lifetime of the Optionee, only by the Optionee, or in the event of
the Optionee’s legal incapacity, by the Optionee’s guardian or legal
representative acting on behalf of the Optionee in a fiduciary capacity under
state law and court supervision.  Notwithstanding anything herein to the
contrary, the Optionee may transfer or assign all or any part of the Option to
“family members” (as defined in the General Instructions to Form S-8 of the
Securities Act of 1933) or trusts, partnerships or similar entities for the
benefit of such family members, for estate planning purposes or in connection
with the disposition of Optionee’s estate.

 

6.                                              Notice of Exercise; Payment.

 

(a)                                      To the extent then exercisable, the
Option may be exercised in whole or in part by written notice to the Company
stating the number of Option Shares for which the Option is being exercised and
the intended manner of payment.  The date of such notice shall be the exercise
date.  Payment equal to the aggregate Option Price of the Option Shares being
purchased pursuant to an exercise of the Option must be tendered in full with
the notice of exercise to the Company in one or a combination of the following
methods as specified by the Optionee in the notice of exercise:  (i) cash in the
form of currency or check or by wire transfer as directed by the Company, (ii)
solely following an IPO in Shares otherwise being traded on an established
securities market, through the surrender to the Company of Shares owned by the
Optionee for at least six months as valued at their Fair Market Value on the
date of exercise, (iii) through net exercise, using Shares to be acquired upon
exercise of the Option, such Shares being valued at their Fair Market Value
(which for such purpose shall have the meaning set forth in the Stockholders
Agreement) on the date of exercise, or (iv) through such other form of
consideration as is deemed acceptable by the Board.

 

(b)                                     As soon as practicable upon the
Company’s receipt of the Optionee’s notice of exercise and payment, the Company
shall direct the due issuance of the Option Shares so purchased.

 

(c)                                      As a further condition precedent to the
exercise of this Option in whole or in part, the Optionee shall comply with all
regulations and the requirements of any regulatory authority having control of,
or supervision over, the issuance of the shares of common stock and in
connection therewith shall execute any documents which the Board shall in its
sole discretion deem necessary or advisable.

 

7.                                              Termination of Agreement.  The
Agreement and the Option granted hereby shall terminate automatically and
without further notice on the earliest of the following dates:

 

--------------------------------------------------------------------------------


 

(a)                                      After the Optionee’s termination as
Chairman of the Board due to the Optionee’s death or Disability, all unvested
Time-Based Options will be forfeited immediately and terminate and all vested
Options from any Tranche shall remain exercisable until the lesser of (i) one
(1) year following the Optionee’s date of termination as Chairman of the Board
or (ii) the remaining term of the Option; provided, however, that it shall be a
condition to the exercise of the Option in the event of the Optionee’s death
that the Person exercising the Option shall (i) have agreed in a form
satisfactory to the Company to be bound by the provisions of this Agreement and
the Stockholders Agreement and (ii) comply with all regulations and the
requirements of any regulatory authority having control of, or supervision over,
the issuance of the shares of common stock and in connection therewith shall
execute any documents which the Board shall in its sole discretion deem
necessary or advisable.  Unvested Options from the First and Second Market
Return Tranches shall remain outstanding for the twelve (12) month period
following the date of such termination by reason of death or Disability.  To the
extent applicable market return targets are achieved within such twelve (12)
month period following the date of termination due to the Optionee’s death or
Disability ( a “Post-Termination Vesting Event”), the appropriate number of
Options will vest as of such Post-Termination Vesting Event, and remain
exercisable for twelve (12) months following such Post-Termination Vesting Event
(but not beyond the remaining term of the Option).  On the twelve (12) month
anniversary of the date of termination as Chairman of the Board by reason of
death or Disability, all remaining unvested options from the First and Second
Market Return Tranches will be forfeited;

 

(b)                                     After the Optionee’s termination as
Chairman of the Board by the Company without Cause or by the Optionee for Good
Reason, all unvested Time-Based Options will be forfeited immediately and
terminate and all vested Options from any Tranche shall remain exercisable until
the lesser of (i) ninety (90) calendar days following the Optionee’s date of
termination or (ii) the remaining term of the Option.  Unvested options from the
First and Second Market Return Tranches shall remain outstanding for the
twenty-four (24) month period following the date of such termination by reason
of termination as Chairman of the Board by the Company without Cause or by the
Optionee for Good Reason.  To the extent a Post-Termination Vesting Event occurs
within such twenty-four (24) month period, the appropriate number of Options
will vest as of such Post-Termination Vesting Event, and remain exercisable for
ninety (90) calendar days following such Post-Termination Vesting Event (but not
beyond the remaining term of the Option).  On the twenty-four (24) month
anniversary of the date of termination as Chairman of the Board by reason of
termination by the Company without Cause or by the Optionee with Good Reason,
all remaining unvested options from the First and Second Market Return Tranches
will be forfeited;

 

(c)                                      The date of the Optionee’s Termination
for Cause, upon which all vested and unvested Options will be forfeited
immediately and terminate;

 

(d)                                     After the Optionee’s termination as
Chairman of the Board without Good Reason, all unvested options will be
forfeited immediately and terminate and all vested Options from any Tranche
shall remain exercisable until the lesser of (i) ninety (90) calendar days
following the Optionee’s date of termination or (ii) the remaining term of the
Option; or

 

(e)                                      Ten (10) years from the Effective Date.

 

Notwithstanding the foregoing, in all termination events other than a
termination of the Optionee as Chairman of the Board for Cause, if the last day
to exercise vested Options occurs after the date on which the Company’s common
stock is publicly traded on a national stock exchange and during a lock-up
period or securities law blackout period, the otherwise applicable
post-termination Option exercise period shall continue, but not beyond the
remaining term of the Option, until thirty (30) calendar days after the first
day when the terminating Optionee is no longer precluded from selling stock
acquired upon exercise of Options for either of such reasons.  Notwithstanding
anything to the contrary herein, nothing herein shall prohibit the Optionee from
exercising his or her vested Options through net exercise, using Shares to be
acquired upon exercise of the Option, during any lock-up or securities law
blackout period to the extent not prohibited by law.

 

In the event that the Optionee is terminated as Chairman of the Board in the
circumstances described in Section 7(c) hereof, this Agreement shall terminate
at the time of such termination notwithstanding any other provision of this
Agreement and the Optionee’s Option will cease to be exercisable to the extent
exercisable as of such termination and will not be or become exercisable after
such termination.

 

--------------------------------------------------------------------------------


 

8.                                              Stockholders Agreement.  The
Optionee hereby agrees that any Option Shares that the Optionee receives
pursuant to this Agreement or under the Plan are subject to the terms and
conditions set forth in the Stockholders Agreement.

 

9.                                              [Reserved]

 

10.                                        Dividend Equivalents.  Upon the
payment of any ordinary or extraordinary cash dividend (or similar
distributions) to holders of Company common stock, the Optionee will be credited
with dividend equivalent rights with respect to the Options as follows.
 Dividend equivalents relating to vested Options shall be paid to the Optionee
in cash at the same time dividends are paid to holders of Company common stock.
 Dividend equivalents relating to unvested Options will be credited to a
notional account maintained on the books of the Company for the benefit of the
Optionee, which account shall not accrue interest.  The Optionee will become
vested in such account at the same time as the Options to which the dividend
equivalents relate vest and become exercisable, and such vested amounts shall be
payable in cash upon the applicable vesting date, and in no event later than 2½
months following the end of the calendar year in which the applicable vesting
date occurs.  Unvested amounts held in such account shall be forfeited by the
Optionee upon the date of any termination as Chairman of the Board; provided,
however, that if such termination results in the continuation of unvested
Options from the First and Second Market Return Tranches, as provided in
Sections 7(a) and 7(b), above, forfeiture of dividend equivalents shall be
delayed until the twelve (12) or twenty four (24) month (as applicable)
anniversary of such termination, and to the extent that any Options vest during
such period, such related dividend equivalents shall also vest and be paid to
the Optionee in cash on the twelve (12) or twenty four (24) month (as
applicable) anniversary of such termination or, if the Options are forfeited,
such related dividend equivalents shall also be forfeited.

 

11.                                        Taxes and Withholding.  The Company
or any subsidiary may withhold, or require the Optionee to remit to the Company
or any subsidiary, an amount sufficient to satisfy federal, state, local or
foreign taxes (including the Optionee’s FICA obligation) in connection with any
payment made or benefit realized by the Optionee or other person under this
Agreement or otherwise, and if the amounts available to the Company or any
subsidiary for such withholding are insufficient, it shall be a condition to the
receipt of such payment or the realization of such benefit that Optionee or such
other person make arrangements satisfactory to the Company or any subsidiary for
payment of the balance of such taxes required to be withheld.  The Optionee may
elect to have such withholding obligation satisfied by surrendering to the
Company or any subsidiary a portion of the Option Shares that are issued or
transferred to the Optionee upon the exercise of an Option (but only to the
extent of the minimum withholding required by law), and the Option Shares so
surrendered by Optionee shall be credited against any such withholding
obligation at the Fair Market Value (which for such purpose shall have the
meaning set forth in the Stockholders Agreement) of such Shares on the date of
such surrender.

 

12.                                        Compliance with Law.  The Company
shall comply with all applicable federal and state securities laws.

 

13.                                        Adjustments.

 

(a)                                      The Board shall make or provide for
such substitution or adjustments in the number of Option Shares covered by this
Option, in the Option Price applicable to such Option, and in the kind of shares
covered thereby and/or such other equitable substitution or adjustments as the
Board may determine to prevent dilution or enlargement of the Optionee’s rights
that otherwise would result from (i) any stock dividend, extraordinary
cash-dividend, stock split, combination of shares, recapitalization, or other
change in the capital structure of the Company, (ii) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reclassification, reorganization,
partial or complete liquidation, or other distribution of assets or issuance of
rights or warrants to purchase securities, or (iii) any other corporate
transaction or event having an effect similar to any of the foregoing.  In the
case of a Change in Control, such substitutions and adjustments include, without
limitation, canceling any and all Options in exchange for cash payments equal to
the excess, if any, of the value of the consideration paid to a shareholder of
an Option Share over the Option Price per share subject to such Option in
connection with such an adjustment event.

 

--------------------------------------------------------------------------------


 

(b)                                     To the extent that any equity securities
of any member of the Company’s controlled group become publicly traded, at such
time all Options shall be exchanged, in a manner consistent with Sections 409A
and 424 of the Code, for options with the same intrinsic value in the
publicly-traded entity, and all Shares shall be exchanged for shares of common
stock with the same aggregate value of the publicly-traded entity.

 

14.                                        Relation to Other Benefits.  Any
economic or other benefit to Optionee under this Agreement shall not be taken
into account in determining any benefits to which Optionee may be entitled under
any profit-sharing, retirement or other benefit or compensation plan maintained
by the Company or any subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or any subsidiary.

 

15.                                        Amendments.  Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto.

 

16.                                        Severability.  If one or more of the
provisions of this Agreement is invalidated for any reason by a court of
competent jurisdiction, any provision so invalidated shall be deemed to be
separable from the other provisions hereof, and the remaining provisions hereof
shall continue to be valid and fully enforceable.

 

17.                                        Relation to Plan.  This Agreement is
subject to the terms and conditions of the Plan.  In the event of any
inconsistent provisions between this Agreement and the Plan, the Plan shall
govern.  The Board acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the Option or its
exercise.

 

18.                                        Successors and Assigns.  The
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of
Optionee, and the successors and assigns of the Company.

 

19.                                        Governing Law.  The interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New York, without giving effect to the principles of conflict of
laws thereof and all parties, including their successors and assigns, consent to
the jurisdiction of the state and federal courts of New York.

 

20.                                        Prior Agreement.  As of the Effective
Date, this Agreement supersedes any and all prior and/or contemporaneous
agreements, either oral or in writing, between the parties hereto, or between
either or both of the parties hereto and the Company, with respect to the
subject matter hereof.  Each party to this Agreement acknowledges that no
representations, inducements, promises, or other agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party,
pertaining to the subject matter hereof, which are not embodied herein, and that
no prior and/or contemporaneous agreement, statement or promise pertaining to
the subject matter hereof that is not contained in this Agreement shall be valid
or binding on either party.

 

21.                                        Notices.  For all purposes of this
Agreement, all communications, including without limitation notices, consents,
requests or approvals, required or permitted to be given hereunder will be in
writing and will be deemed to have been duly given when hand delivered or
dispatched by electronic facsimile transmission (with receipt thereof
confirmed), or five business days after having been mailed by United States
registered or certified mail, return receipt requested, postage prepaid, or
three business days after having been sent by a nationally recognized overnight
courier service such as Federal Express, UPS, or Purolator, addressed to the
Company (to the attention of the Secretary of the Company) at its principal
executive offices and to Optionee at his principal residence, or to such other
address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

22.                                        Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Optionee has executed this
Agreement, as of the day and year first above written.

 

 

 

DJO GLOBAL, INC.:

 

 

 

 

 

 

 

DONALD ROBERTS

 

Executive Vice President, General Counsel and Secretary

 

 

I hereby agree to be bound by the terms of the Plan, this Agreement and the
Stockholder’s Agreement.  I hereby further agree that all the decisions and
determinations of the Board or an officer as provided in this Agreement shall be
final and binding.

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

MIKE S. ZAFIROVSKI

 

--------------------------------------------------------------------------------